DETAILED ACTION
This is the First Corrected Notice of Allowance to correct the foreign priority indicated in the previous 12/15/2021 Notice of Allowance as explained in the Examiner’s Comment below.

The previous 12/15/2021 Notice of Allowance is incorporated herein.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 27 October 2017 (20171027).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority. 

This application is a 371 of PCT/JP2017/039000 filed on 27 October 2017 (20171027).

EXAMINER’S COMMENT
The previous 12/15/2021 Notice of Allowance indicated that the instant application claimed priority to a foreign application, however the instant application is a 371 of PCT/ JP2017/039000 filed on 27 October 2017 (20171027) which is not considered as a foreign application.  Accordingly the PTO-37 has been corrected herein and any confusion is deeply regretted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665